EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Chau* on March 17, 2022 (*The specific details of the proposed amendment were provided in an interview with Mr. Chau on the morning of March 17, 2022; Final authorization was provided in a follow-up telephone call with Applicant’s representative Matthew Szalach in the afternoon of March 17, 2022).

The application has been amended as follows: 

In the Specification

The Abstract is amended as follows:
  An article of footwear includes an upper and a sole structure. The upper includes an adjustment system having a base element, a fluid-filled chamber, an adjusting element, an anchoring element, and a tensile strand. The adjusting element is positioned outward from the fluid-filled chamber. The 

In the Claims (please refer to Claims document filed on December 13, 2021):

Claims 24, 25, 34 and 35 are rejoined.
Claims 22 and 32 are canceled.

In Claim 21:
Line 6, following “the fluid-filled chamber” delete [[than]] insert --from--

In Claim 31:
Line 5, following “the fluid-filled chamber” delete [[than]] insert --from--
Line 7, following “a first end of the” insert --first--

In Claim 39:
Line 2, following “a second end” insert --of the second cable--

Claims 21, 23-31 and 33-40 are allowable over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is to Maravetz et al. (hereinafter “Maravetz”) (USPN 6,267,390).  Maravetz is silent to its padding including a fluid-filled chamber, although modification of the padding to be a fluid-filled chamber is deemed obvious to one having ordinary skill in the art, in view of Lowe (USPN 6,655,050), as is documented in the Office Action mailed on September 13, 2021.  Applicant has amended the claims to require that the fluid-filled chamber be fixed to an exterior surface of the upper by an adhesive.  Maravetz’s device is intended to be removable from the upper of its own footwear.  It would not be deemed obvious to modify Maravetz’s pad to be affixed to the exterior surface of the upper with an adhesive because it would destroy the existing functionality that involves the pad being removable from the upper.  Accordingly, claims 21, 23-31 and 33-40 are deemed allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/Primary Examiner, Art Unit 3732